Citation Nr: 1812851	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C. § 1151 for damage to right hand.


REPRESENTATION

Appellant represented by:	William J. Overby, Agent


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to August 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to compensation under 38 U.S.C. § 1151 for damage to the Veteran's right hand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In December 2010, the Veteran underwent a needle aponeurotomy for Dupytren's disease of the right hand, for which signature consent was obtained.

2.  Additional disability is not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment in December 2010, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for additional disability as a result of VA medical treatment in December 2010 have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a June 2007 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  By correspondence dated in June 2007, VA notified the Veteran of the information needed to substantiate and complete his claim for compensation pursuant to 38 U.S.C.A. § 1151, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, any defect with respect to the June 2007 notice as it pertains to this claim is harmless.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA records have been obtained and reviewed.  These records include detailed reports from the December 2010 hand surgery, to include the Veteran's informed consent form and release.  Finally, VA outpatient records have also been obtained and reviewed.  

Compensation Pursuant to 38 U.S.C. § 1151

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination actually caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(i-ii).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1).

Along these lines, the Court has held that it cannot be presumed that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  That is, a VA consent form without listing a possible complication is not negligence per se.  Id. at 239-41.

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record. 38 C.F.R. § 17.32(d).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Evidence and Analysis

The Veteran claims he has damage to his right hand resulting from an outpatient procedure performed at a VA facility in December 2010 for Dupytren's contracture of the right hand.  The procedure performed was an aponeurotomy of the right long, ring, and little fingers of the right hand.  The Veteran is seeking compensation under 38 U.S.C. § 1151 for damage to his right hand, asserting that his continued right hand pain and tightness in the palm of his hand, along with diffuse right arm numbness that was intermittent, is additional disability resulting from his December 2010 procedure.

VA records indicate the Veteran gave informed consent to his procedure on December 1, 2010, the day prior to the actual procedure.  The Veteran was formally informed that a hand-palmar fasciotomy would be performed on the right hand, specifically the palm and the small, ring, and long fingers of that hand to relieve the symptoms of his diagnosed Dupytren's disease, scarring of the tissue that surrounds the tendons in the palm or fingers.  The Veteran was informed that the physician performing the procedure, Dr. G., would be cutting scarred or damaged fascia in order to allow freer movement of the hand.  The informed consent specifically noted the Veteran understood the procedure to be performed on his hand as well as the risks and benefits, and that he wished to proceed.  The Veteran was specifically instructed that if a skin tear does occur, to not get this wet until it heals, and that he would have a volar resting splint in place after the procedure.  During a pre-surgery consultation with the VA attending physician who would perform the procedure on September 28, 2010, the Veteran told the physician that he sometimes has numbness in his right hand but he "ignores" this, and that he had fallen 6-8 months ago still with some radial sided wrist tenderness.

VA records disclose no complications at the time of the surgical procedure on December 2, 2010.  The Veteran, who was conscious during the procedure, verbalized his understanding of the post-operative procedures.  After the procedure, prior to discharge, the Veteran verbalized minimal to moderate pain, and was prescribed narcotic pain medication to take as directed.  The Veteran was specifically instructed at this time to take his pain medication for adequate relief, and if he not getting adequate relief, to contact the resident on call with the phone number provided in writing on the discharge note.  The Veteran was specifically instructed to observe the incision for any signs or symptoms of infection and to report back any to the resident on call.  The Veteran was also instructed to leave his dressings in place until the coming weekend and at that time he could remove them to perform a dressing change as he was taught during the procedure.  Additional dressings and wound dressing material were provided to the Veteran.

The Veteran showed up for a follow-up appointment four days later on December 6, 2010, to include consultation with an occupational therapist regarding the use of the hand/wrist splint.  The Veteran indicated he was capable of changing the dressings himself, and was instructed to monitor for any pain, redness, swelling, discoloration, sores, or blisters.

VA records show the Veteran made several telephone calls in that month of December 2010 regarding refill of his pain medication, about cleaning his hands, and the Veteran was instructed telephonically to wash his hands and pat dry, but to avoid soaking the hand or submerging it in water if the small skin tear has not yet healed.

On March 1, 2011, about 3 months after the procedure, the Veteran spoke by phone with the VA physician who performed the December 2010 procedure.  The Veteran reported he had some burning and pulling sensation in the palm and a small skin tear, but also that the original wound had healed well and there were no complaints of symptoms in the fingers.  The Veteran stated his digit extension was suitable and that he was satisfied with the procedure.  The Veteran was notified of an in-person follow-up appointment scheduled for March 16, 2011, and the Veteran remarked that if his symptoms were improved, that he would call and cancel that appointment.  VA records indicate the Veteran did not show for that scheduled appointment.

Approximately 11 months later, and 14 months after the surgery, on February 15, 2012, the Veteran showed up at the VA clinic and reported symptoms of right hand pain and tightness in the palm of the right hand.  The Veteran also reported intermittent, diffuse right arm numbness.  Dr. G., the VA physician who performed the original procedure, noted this was the first time the Veteran had returned in person to be seen regarding the December 2010 procedure.  The physician discussed the various options to deal with the Veteran's symptoms, and the Veteran responded that he does not feel his right hand is symptomatic enough to proceed with any additional procedures or surgery, and that he has other pressing health issues currently.

After the Veteran filed his 38 U.S.C. § 1151 claim for damage to right hand in September 2013, VA obtained a medical opinion from a VA orthopedic surgeon who did not know or who had ever treated the Veteran before.  In this December 2013 opinion, this VA physician opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or any other instance of fault by the VA in the furnishing of hospital care for this Veteran.  This VA physician noted there was "no event not reasonably foreseeable," that there was no event not normally expected and discussed as a potential risk associated with the treatment, procedure, or condition.  The VA physician also noted there was no disability due to the claimant's willful misconduct.  This physician also opined that the Veteran's claimed symptoms are a known progression of Dupytren's contracture of the hand and are not related to the surgery performed on the Veteran.  This opinion also noted the Veteran had not shown up for multiple appointments prior to seeing Dr. G. in February 2012.  This VA physician concluded his opinion by noting that VA treatment did not contribute to or result in the injury being claimed.

In addition to the VA opinion above, the Board notes that the Veteran had complained of occasional numbness in his right arm and that he had right wrist tenderness from a fall approximately 6-8 months prior to the September 28, 2010 discussion of the possible hand surgery with Dr. G.

The Board acknowledges the lay assertions that VA failed to adequately provide medical care.  However, this is clearly a complex medical question that involves ascertaining the proper standard of care for medical providers, and this is not something within the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's contentions in this regard are not probative.  In addition, the right arm intermittent numbness he cited in his February 2012 as alleged additional disability had been previously discussed with the same physician in September 2010 prior to the December 2010 procedure.

Other than the lay contentions, which are not competent or probative, the evidence weighs against granting the claim.  The December 2013 opinion clearly indicates that the symptoms claimed by the Veteran were reasonably foreseeable consequences of the surgery, for which informed consent was obtained.  Moreover, the opinion clearly shows that VA was not at fault in caring for the post-surgical issues.  The additional disability complained of by the Veteran is a known progression of the diagnosed hand disability of Dupytren's contracture and not a consequence of the December 2010 surgical procedure.  The Veteran did not return in person after his procedure to VA for 14 months, and multiple medical appointments for the Veteran were skipped without known cause.  The Veteran provided no outside or additional medical evidence to indicate that additional disability resulted from the surgical procedure.  The opinions find no fault on VA's part, including negligence, carelessness, lack of proper skill, error in judgment or delay in the provision of medical care.  No evidence indicates that any residuals are due to an event not reasonably foreseeable.  In the absence of any competent evidence to the contrary, the claim must be denied. Gilbert, supra.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for damage to right hand is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


